Citation Nr: 0415949	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  01-07 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served two periods of active duty: from February 
1965 to September 1965, and from August 1976 to October 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the St. Paul, Minnesota, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).

Portions of this appeal are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran did not appeal a June 1995 rating decision 
denying service connection for a psychiatric disorder.

2.  Evidence added to the record since June 1995 is so 
significant that it must be considered in order to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence submitted since the June 1995 rating decision is 
new and material to the veteran's claim for service 
connection for a psychiatric disorder; that claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen Claim for Service Connection for a 
Psychiatric Disorder

In 1989, the veteran filed a claim for compensation for a 
psychiatric disorder.  The RO awarded non-service-connected 
pension.  In 1994, the veteran submitted a claim for service 
connection for a psychiatric disorder.  In a June 1995 rating 
decision, the RO denied service connection for a psychiatric 
disorder.  In the same rating decision, the RO proposed to 
rate the veteran as incompetent, and the RO denied 
entitlement to special monthly pension based on the need for 
aid and attendance of another person, or by reason of being 
housebound.  In June 1995, the veteran filed a notice of 
disagreement with the proposal to rate him as incompetent.  
He did not file a notice of disagreement with the service 
connection or special monthly pension denials in the June 
1995 rating decision.

A rating decision becomes final when a claimant does not file 
a notice of disagreement within one year after the decision 
is issued.  38 U.S.C.A. § 7105 (West 2002).  Because the 
veteran did not file a notice of disagreement with the June 
1995 rating decision with respect to service connection for a 
psychiatric disorder, that decision became final.

In January 1999, the veteran submitted a request to reopen 
the claim for service connection for a psychiatric disorder.  
A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108 (West 
2002).  The United States Court of Appeals for Veterans 
Claims (Court) has ruled that, if the Board determines that 
new material evidence has been submitted, the case must be 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In 2001, VA revised the regulations pertaining to reopening 
previously disallowed claims by submitting new and material 
evidence.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.156(a)).  Those changes in the regulations 
only apply to claims made on or after August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001).  As the veteran's claim was 
filed before August 29, 2001, it is governed by the version 
of 38 C.F.R. § 3.156 in effect prior to the 2001 changes.  
Under that version, new and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, and which is neither cumulative nor 
redundant.  New evidence may be considered material if the 
new evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The June 1995 rating decision is the only final 
disallowance of the veteran's claim for service connection 
for a psychiatric disorder.  Therefore, the Board will 
consider whether new and material evidence has been submitted 
since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  The evidence that was associated with the 
veteran's claims file prior to the June 1995 rating decision 
included some service records, and some records of VA and 
private mental health examinations and treatment.  The 
service records reflect that the veteran was separated from 
service in 1965 and in 1976 because of homosexual activity.  
The mental health records contain findings of transvestism, 
alcoholism and other substance abuse, and, in later years, a 
psychotic disorder and schizophrenia.

Evidence added to the claims file since the June 1995 rating 
decision includes more mental health treatment records, 
additional service medical records, and statements from the 
veteran, including a transcript of the veteran's July 2003 
hearing before the undersigned Veterans Law Judge.  
Significantly, the veteran's statements since 1995 include 
assertions that he was sexually assaulted by other servicemen 
while he was in service.  The evidence of record prior to 
June 1995 did not include any such assertions.  The Board 
finds that the claims of sexual assault during service are 
relevant to the veteran's claim for service connection for a 
psychiatric disorder, and that those claims are sufficiently 
significant that they must be considered in order to fairly 
adjudicate the veteran's claim for service connection for a 
psychiatric disorder.  The sexual assault reports, therefore, 
are new and material evidence, and the veteran's claim must 
be reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.


REMAND

Service Connection for a Psychiatric Disorder

The evidence relevant to the veteran's reopened claim for 
service connection includes recent VA mental health treatment 
records.  The veteran has not had a recent VA psychiatric 
examination, and there is no psychiatric opinion as to the 
likelihood that any of the veteran's current psychiatric 
disorders is related to his service.  The Board will remand 
the reopened claim for an examination, with review of the 
file and an opinion regarding the relationship between 
current disorders and service.

Service Connection for a Dental Disorder

The veteran has received some VA dental treatment.  He 
indicates that there is additional treatment that he would 
like to receive.  He is seeking service connection for a 
dental disorder so that he may be eligible for the treatment 
he desires.  He reports that he incurred a broken jaw during 
his service in 1965.  A jaw fracture during service would 
affect the veteran's eligibility for VA dental treatment.  
See 38 C.F.R. § 17.161 (2003).  The claims file does not 
contain medical or dental records from the veteran's period 
of active service in 1965.  Some medical records from his 
1976 service are associated with the claims file, although it 
is not clear whether the complete medical and dental records 
from that period are present.

The veteran and his representative have noted that confusion 
with regard to the veteran's name may have impeded attempts 
to obtain his complete service medical and dental records.  
The veteran's name is entered correctly in records from his 
period of service in 1965 with the United States Navy.  
Records from his 1976 service with the United States Army, 
however, erroneously show his name with his first and middle 
names reversed.  On remand, there should be a new search for 
veteran's medical and dental records from both periods of 
service, and a search should be made under both his correct 
name and the version used by the Army.

Accordingly, this case is REMANDED for the following:

1.  The RO should request copies of all 
medical and dental records from the 
veteran's service in the Navy in 1965 and 
in the Army in 1976.  The search should 
be conducted both under the veteran's 
correct name, (W.A.A.), and under his 
name as it was erroneously entered in 
Army records (A.W.A.).

2.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the nature and likely etiology 
of his current psychological disorders.  
The veteran's claims file should be 
provided to the examiner for review.  The 
examiner should clarify the diagnoses of 
the veteran's current psychiatric 
disorders.  With respect to each current 
disorder, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the disorder was 
incurred or aggravated in the veteran's 
periods of active military service in 
1965 or 1976.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



